Citation Nr: 1761005	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for skin cancer.

2. Entitlement to an earlier effective date for service connection for posttraumatic stress disorder prior to November 3, 2015.

3. Entitlement to service connection for a gastrointestinal condition, to include: irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	James M. Brzezinski


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 3, 1991 to May 21, 1991.  The Veteran also had other periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin in June 2011 and March 2016.

The Veteran testified at a videoconference hearing in April 2017 before the undersigned.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1. At the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for skin cancer. 

2. On April 20, 2010, the RO received the Veteran's informal claim for service connection for a mental health condition.

3.  The Veteran's claim for service connection for a mental health condition did not become final before the Veteran provided evidence that she suffered from a psychiatric condition due to military sexual trauma. 

4. The Veteran suffered from posttraumatic stress disorder due to her period of active service prior to her application for service connection for a mental health condition in April 2010.

5. Resolving the benefit of the doubt in favor of the Veteran, her current irritable bowel syndrome is due to her service-connected PTSD.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for skin cancer.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for an effective date of April 20, 2010, but not earlier, for the award of service connection for PTSD have been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. §§ 3.104, 3.400 (2017).

3. The criteria for service connection for a gastrointestinal disorder to include irritable bowel syndrome, as secondary to her service-connected PTSD, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).   Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (2017).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017).  During the Veteran's April 2017 Board hearing, the issue of entitlement to service connection for skin cancer was withdrawn; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Entitlement to an Effective Date Prior to November 3, 2015

The Veteran was granted service connection for PTSD, effective November 3, 2015, in a March 2016 rating decision.  The AOJ stated that the effective date was assigned based upon the date that a new claim for service connection for PTSD was received.  The RO noted that the Veteran's claim for service connection for depressive disorder and an anxiety disorder remained pending.  

The Veteran asserts that she is entitled to an earlier effective date for the grant of service connection for PTSD because her claim was construed too narrowly by the RO.  In a May 2016 letter, the Veteran's attorney states that the Veteran filed for service connection for a mental health condition, to include depression and anxiety, on April 20, 2010.  At that time, she filed for what she was competent to identify and explained the symptoms that she observed and experienced.  (During the Veteran's Board hearing, the Veteran's attorney also noted that the traumatic nature of the Veteran's condition may have delayed her from initially reporting that her condition, at least in part, arose from military sexual trauma.) The attorney noted that the Veteran appealed the denial of the claim for service connection for a mental health condition and, prior to the claim becoming final, she submitted a statement indicating her claim was related to PTSD secondary to personal assault.  
 
Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C. § 5110(a) (2014); 38 C.F.R. § 3.400(b)(2)(ii)(2017).  Otherwise, the effective date of the award of an evaluation based on an original claim... will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (5th ed.) (DSM- V) criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

As noted above, the Veteran asserts that she is entitled to an earlier effective date as she initially claimed service connection for a mental health condition and provided evidence of PTSD due to personal assault prior to the claim becoming final.  Upon review of the evidence of record, the Board agrees.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran filed for service connection for "a mental health condition" and submitted a statement from a psychologist stating that the Veteran has sought treatment for symptoms of chronic depression and anxiety since 1997.  In March 2016, the VA examiner stated that the Veteran had a diagnosis of PTSD and Major Depressive Disorder, but that the conditions could not be differentiated from one another due to multiple overlapping symptoms.  The examiner also noted that the symptoms reported by the Veteran in 2013 more accurately "fit" her recently disclosed sexual trauma and explains the etiology and severity of her symptoms that were reported during an evaluation in 2013.  

In light of Clemons, the Board finds that the Veteran's claim for symptoms of chronic depression and anxiety should be expanded to include service connection for PTSD.  The Board notes that the December 2013 Statement of the Case expanded the Veteran's claim to service connection for an acquired mental disorder, to include depressive disorder and anxiety disorder.  As the 2016 VA examiner indicated that the Veteran's diagnoses of PTSD and Major Depressive Disorder could not be differentiated from one another due to multiple overlapping symptoms, the Board does not find that the Veteran should be required to have provided a claim for a specific diagnosis.  The Board finds that her claim for service connection for her symptoms of depression and anxiety reasonably encompass a claim for service connection for PTSD; accordingly, the date of claim for service connection for PTSD was April 20, 2010.  

While the Veteran did not have a formal diagnosis of PTSD initially, the 2016 VA examiner provided an opinion indicating that her PTSD and underlying symptoms have been present since the Veteran filed her claim for service connection; therefore, the Board finds that the date entitlement arose for PTSD was at least April 20, 2010.  An effective date earlier than April 20, 2010 is unavailable, however, as effective dates are assigned by whichever is later between the date of receipt of the claim and the date entitlement arose.  See 38 C.F.R. § 3.400 (2017).  Accordingly, an effective date of April 20, 2010, but not earlier, is granted for entitlement to service connection for PTSD.  

Entitlement to Service Connection for a Gastrointestinal Disorder

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Veteran has claimed entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.  The Veteran has submitted medical opinions, including an opinion from April 2015, which indicate that the Veteran's irritable bowel syndrome is the result of her in-service hysterectomy.  

In November 2013, a VA examiner stated that he was not aware of a correlation between irritable bowel syndrome and prior surgical procedures and that it was less likely than not that hysterectomy caused or aggravated her irritable bowel syndrome.  The examiner noted that per the "GI notes, the implication is that her irritable bowel syndrome is related to her mental health/stress issues, and not due to any physical abnormalities."

An August 2010 letter from the Veteran's psychologist states that the Veteran's emotional distress related to her symptoms of chronic depression and anxiety result in physical complaints such as an upset stomach and irritable bowel syndrome.  

The Board notes that the opinion that the Veteran's irritable bowel syndrome is due to her service-connected psychiatric disorder is not disputed by any evidence.   

As the Veteran has a current diagnosis of irritable bowel syndrome, which has been etiologically related to her service-connected PTSD, the Board will resolve the benefit of the doubt in favor of the Veteran.  Accordingly, the Board finds that service connection for a gastrointestinal disorder, to include irritable bowel syndrome is warranted as secondary to the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


ORDER

The issue of entitlement to service connection for skin cancer is dismissed.

Entitlement to an effective date of April 20, 2010, but not earlier, for service connection for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to service connection for a gastrointestinal disorder, to include: irritable bowel syndrome, as secondary to service-connected PTSD, is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


